DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses. 
-10/20/2021 and 10/21/2021 Interviews
01.	Examiner Sayadian called Mr. Bezdjian, Applicants' Representative on 10/20/2021 and requested assistance in determining: (1) the meaning of "base" and the support/antecedent-basis for "base" as now recited in new claims 40-44; and (2) the support/antecedent-basis for "orthorhombic" as now recited with respect to the ferro-electric materials, enumerated in the claims. 
Mr. Bezdjian addressed query (1) on 10/20/201 by noting that [0021] of the specification of this application, as filed, recites "a substrate may be a … base semiconductor material … ." Mr. Bezdjian requested time to address query (2).
Mr. Bezdjian called Examiner on 10/21/2021 and noted that "orthorhombic" appears in [0070] and the materials enumerated in claims 7 and 8 appear in [0069].
In response to Mr. Bezdjian's statement re [0069] and [0070], Examiner noted that [0069] and [0070] are two differing paragraphs addressing two differing aspects of the detailed description. That the original, parent specification and the specification of the present application, as filed, specifically note orthorhombic crystalline phase but they address orthorhombic crystalline phase of materials that are different from those enumerated in claims 7 and 8 amended on 7/15/2021 (see, for example, [0030]-[0034] enumerating materials not enumerated in claims 7 and 8, and claims depending therefrom). Examiner noted that [0007] is the only reference in the specification, as originally filed, to "orthorhombic" and a material like, but not the same as, those in claims 7 and 8--which paragraph in fact is directed to addressing a prior art reference, which appears silent on doping with niobium. 
Although agreement was not reached, Examiner greatly appreciated, and appreciates, Mr. Bezdjian's prompt availability for the 10/24/2022 & 10/25/2021 interviews.
Applicants' Election
02.	Responding to the 2/9/2021 Office Communication, the 3/30/2021 "Response" elected GROUP IA, including claims 7, 8, 23-26, and 39, with traverse in part, and Species M2D1E1P1, without traverse, for prosecution on the merits. 
The only traversal was with respect to the sub-combination restriction, wherein the Reply contended that the subcombinations are NOT mutually exclusive. 
The contention was fully considered and found unpersuasive. 
As the 2/9/2021 Response expressly recognized, the mutual exclusivity of the subcombination restriction is on whether a subcombination (a feature, specifically and in specific detail; in the case at hand the thickness is an inherent feature, but the specific thickness is not) forms part of the limitations recited in the claim(s). This comes by way of a showing that the subcombinations are mutually exclusive, as claimed, which, as the Response recognizes, the Restriction Requirement has shown. 
In the case of claims 27 and 28, therefore, the specific thickness (NOT just a thickness) is specifically limiting scope of the claims—so, although the thickness is an inherent feature in all of the claims, in fact in most every physical thing, claims 27-38 recite specific thickness(es), a feature NOT inherent to the other claims. 
A similar analysis applies to the specific material forming the electrodes, when expressly claimed as a sub-combination. 
In the case of claim 33, the specific electrode material (as enumerated, NOT just an electrode) is specifically limiting scope of the claim—so, for the sake of argument only, although the electrode may be an inherent feature in all of the claims, claim 33 has a specific electrode, a feature NOT inherent to the other claims. And, moreover, indeed, a product as claimed might be produced, without any electrode, and sold to others who then might add the electrode(s). 
If this were not the case, then a claim directed to a process of making a cow-bell and a claim directed to a process of forming new periodic elements would never be restricted because both claims inherently include matter and inherently include thickness of material being used in the two processes. 
Accordingly, claims 27, 28, 33, 37, and 38 were withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR 1.142(b). 
Process claims 34-36 have a scope concomitant with that of the product claims 23, 25, and 39 and therefore were examined with the elected, non-restricted product claims--making the claims examined on merit be 7, 8, 23-26, 29-32, 34-36, and 39.
The 4/15/2021 Non-Final Office Action made Final the Restriction Requirement.
The 3/31/2021 Restriction Requirement, and its finality, are proper and they are therefore maintained.
03.	The 7/15/2021 Response added new claims 40-44, which form Sub-GROUP ID, directed to directed to structural details of a transistor including a buffer and its details, that is classified in H01L21/2811. 
Reproduced below is the 10/28/2021 analysis finding the Sub-GROUPs IA and ID to be restrictable.
Inventions of Sub-GROUPs IA and ID are related as subcombinations, possibly usable together. See M.P.E.P. § 806.05(d). 
A Restriction Requirement is proper if: (1) the inventions are "distinct," and (2) examining the inventions together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Restricting the above-identified inventions for examination purposes is proper because they are independent or distinct for the reasons below, and there would be serious search and examination burden if restriction is not required. 
In the case of subcombinations, possibly usable together, the inventions are distinct if both of the following can be shown: (1) if they are not obvious variants, and (2) if it is shown that, at least, one subcombination is separately usable. See M.P.E.P. § 806.05(d).
The above-identified inventions of Sub-GROUPs IA and ID are distinct from each other because of the following reasons. 
In the instant case, the subcombination in claims of Sub-GROUP IA (specifics of the active material) and the subcombination in claims of Sub-GROUP ID (specifics of transistor and buffer layer) do not overlap and are non-obvious over each other because they are directed to features classified in different subclasses.
They are also separately usable. For example, inventions of sub-GROUP IA can be used separately from any of the inventions of Sub-GROUP ID, and are directed to the specific active ferro-electric material, which does not require the specifics of the subcombination of sub-GROUP ID. And inventions of sub-GROUP ID can be used separately from any of the inventions of sub-GROUP IA, and are directed to specifics of a transistor and details of the buffer layer, which does not require the specifics of the subcombination of sub-GROUP IA. 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of sub-GROUPs IA and ID, together, is a serious burden on Examiner because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of the different GROUPs are differently classified, examining inventions of the different GROUPs together is a serious burden because such an examination would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing how "serious burden" on Examiner is established. Furthermore, examining inventions of the different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of sub-GROUPs IA and ID from each other is proper. 
Moreover, the feature now newly presented in new claims 40-44 ("an insulating buffer material directly contacting the base semiconductor material, the ferroelectric crystalline material spaced from the base semiconductor material by the insulating buffer material") is mutually exclusive from the feature of claim 30 ("the ferroelectric crystalline material directly contacts a substrate between a source and a drain"). 
Specifically, new claims 40-44 are directed to an embodiment wherein a buffer is present between the FE crystalline layer and the substrate, as for example, shown in FIGs. 2 and 3. At least earlier presented, elected and examined, claim 30, however, is directed to an embodiment wherein a buffer is NOT present between the FE crystalline layer and the substrate, and the FE crystalline layer directly contacts the substrate, as, for example , shown in FIGs. 1 and 4.
The noted features of claims 30 and 40-44 however are mutually exclusive. And claims 30 and 40-44, therefore, are directed to differing sub-Species that have mutually exclusive characteristics. 
A Requirement to Elect between Species is proper if: (1) the Species are "distinct," and (2) examining the Species together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
The above-identified sub-Species are patentably distinct because they have mutually exclusive characteristics (as shown in the embodiments' figures and explained by the text associated with the embodiments; indeed on its face, the described embodiments of (1) directly contacting a substrate (for example base) and (2) spaced from the base semiconductor material by the insulating buffer material are mutually exclusive). In addition, these Species are not obvious variants of each other based on the current record.
The first prong of the test therefore is satisfied. 
Additionally, searching for and examining these distinct Species together causes serious burden. In the instant case, searching for the mutually exclusive characteristics of these distinct Species requires searching different fields of search (including employing different search queries). See, e.g., M.P.E.P. § 808.02 stating that different field of search is a way to establish serious burden. And the prior art applicable to one Species would not likely be applicable to other Species. See, e.g., M.P.E.P. § 808.02(C). Furthermore, these distinct Species are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
The second prong of the test therefore is also satisfied.
Accordingly, requiring election between the two sub-Species (that as recited in claim 30 and that as recited in claims 40-44) is proper.
Accordingly, restricting inventions of sub-GROUPs IA and ID from each other is proper. 
If claims directed to invention of Sub-GROUPs IA and ID (which are also different, mutually exclusive sub-species) were originally, together presented, then Applicants would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.
Claims 40-44, however, are newly presented, after claim(s) directed to invention of Sub-GROUP IA (including claim 30, which is a different sub-species) received an action on the merits. See, for example, the previous Office Action(s), wherein the then pending claim(s) did not include any claim directed to invention of Sub-GROUP ID and the specific sub-species wherein the ferroelectric layer is separated from the substrate by a buffer.
Invention of Sub-GROUP IA and the subspecies wherein the ferroelectric layer is directed contacting the substrate, therefore, are both expressly and constructively elected by prior presentation and election for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
Accordingly, new claims 40-44, which are not directed to inventions of Sub-GROUP IA and the earlier examined sub-species, are withdrawn from consideration as being directed to an invention that is not elected. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
In view of the previous and present Office Action(s), the express election of Sub-Group IA and sub-species wherein the ferroelectric layer directly contacts the substrate and the constructive non-election of invention of Sub-GROUP ID and the associated sub-species, for prosecution on the merits, is Final.
As of the 1/25/2022 Response, the above analysis still holds, and claims 40-44, therefore, remain finally withdrawn from further consideration on the merits. 
04.	The 1/25/2022 Response amends claims 7 and 8 so they are now expressly directed to an FET-like product (by reciting a source and a drain on base (which has a scope including the substrate; see, e.g., [0021] of this application, as filed), and amends claim 7 so it now recites the specific thickness of the Ferro-Electric [hereinafter "FE"] material. The restricting of claim 28, which depends from claim 7, therefore, is now withdrawn since it further narrows the specific thickness of the FE material. 
The 1/25/2022 Response also cancels claims 27, 29, 31, and 32. See, for example, page 3 of the 1/25/2022 Response. 
05.	In summary, as of the 1/25/2022 Response, therefore, claims 33, 37, 38, and 40-44 remain withdrawn from examining on the merits. And claims 7, 8, 23-26, 28, 30, 34-36, and 39 are examined on the merits. 
35 U.S.C. § 112 Rejections of the Claims 
06.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
07.	Claims 7, 8, 23-26, 28, 30, 34-36, and 39 are rejected under 35 U.S.C. § 112(a) 112, first paragraph, for failing to comply with the written description requirements. "Ferroelectricity in hafnium oxide thin films," by Boscke et al., Applied Physics Letters, 99, 1029903 (2011) is provided as evidence. 
A Response overcoming this rejection over 35 U.S.C. § 112(a) for lack of written description support for "a ferroelectric crystalline material having an orthorhombic crystalline structure … comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx)[, the ferroelectric crystalline material further including] at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), and indium (In)" obviates: the obviousness rejection, infra, over Pandey '0372 due to the quoted language lacking written description support. 
Claims 7 and 8, and claims depending therefrom, contain subject matter ("a ferroelectric crystalline material having an orthorhombic crystalline structure … comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx)[, the ferroelectric crystalline material further including] at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), and indium (In)," hereinafter "the quoted language noted above) that is not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that Applicants, at the time the application was filed, had possession of the claimed invention. 
Not only the 1/25/2022 Response [hereinafter " 1/25 Response"] amends the claims to recite features lacking written description in the original specification, but also contends the added features as distinguishing over the prior art rendering unpatentable the claims rejected in the 10/28/2021 [hereinafter 10/28] Office Action. 
In ICU Medical, Inc. v. Alaris Medical Systems, Inc., 90 USPQ2d 1072 (Fed. Cir., 2009), the Federal Circuit upheld the District Court's summary judgment of unpatentability for lack of written description, as required under 35 U.S.C. § 112, first paragraph. The Federal Circuit noted that:
The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited ... time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba but must do more than merely disclose that which would render the claimed invention obvious[--the] description [must] actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
According to ICU Medical (see ICU Medical, 90 USPQ2d, at 1077), therefore, "[t]o satisfy the written description requirement":
(1) "[A]pplicant[s] must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [that Applicants were] in possession of the invention[;]'" 
(2) although "[s]uch description need not recite the claimed invention in haec verba[, such description] must do more than merely disclose that which would render the claimed invention obvious[;]" and 
(3) a safe harbor would be a showing by Applicants that "[the] description[, as filed,] actually or inherently disclose[s] the claim [feature at issue,]" since that would meet the requirements of 112(a). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate. Accordingly, the Court held that "unless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, thus, cannot anticipate." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." The Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
"Applicant[s have] not pointed out where the new (or amended) claim is [actually or inherently] supported, nor does there appear to be a written description of the claim limitation [quoted above] in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.').
The detailed description of the invention describes the above recited, doped enumerated materials in [0041]-[0044], [0055], and [0069]. The detailed description of the invention, however, fails to mention orthorhombic, let alone describe the above recited, enumerated materials to be so limited, in [0041]-[0044], [0055], and [0069].
Moreover, the detailed description of the invention describes the materials that are orthorhombic in [0007], [0027]-[0034], and [0070]. The detailed description of the invention, however, fails to mention any of the above recited, enumerated materials in [0041]-[0044], [0055], and [0069].
Neither the original detailed description nor the figures nor the claims indicate that the invention might include the above noted, quoted language. 
Rather, the detailed description of the invention describes the above recited, doped enumerated materials in [0041]-[0044], [0055], and [0069]. The detailed description of the invention, however, fails to mention orthorhombic, let alone describe the above recited, enumerated materials to be so limited, in any of paragraphs [0041]-[0044], [0055], and [0069].
Moreover, the detailed description of the invention describes the materials that are orthorhombic in [0007], [0027]-[0034], and [0070]. The detailed description of the invention, however, fails to mention any of the above recited, enumerated materials in [0041]-[0044], [0055], and [0069].
It is noted moreover, that [0007] is the only reference to orthorhombic material similar to that in now amended claims 7 and 8—similar but NOT the same, since the material in [0007] is NOT niobium doped, nor is [0007] with respect to the invention of this application, but rather a discussion of a prior art reference. 
It is specifically noted that [0027] and [0028], of this application, expressly describe that "[i]n some embodiments, the FE crystalline material 140 may comprise a polar, chiral, non-centro-symmetric phase selected from the group consisting of orthorhombic [… etc.] phases." And then [0029] describes that "the FE crystalline material 140 may comprise a non-centro-symmetric orthorhombic structure corresponding to a space group selected from the group consisting of Pca2.sub.1, Pbc2.sub.1, Pmc2.sub.1, Pmn2.sub.1, and Pna2.sub.1."
Paragraphs [0030]-[0034], following [0029], describe what the various "[non-limiting examples of the FE crystalline materials 140 having a non-centro-symmetric orthorhombic structure" are and the space groups they belong to, not one of which materials is recited in the now pending claims. 
Thus, Applicants demonstrate the ability to recite compounds they mean to explain as orthorhombic covered by specific space groups but have chosen not to include, in [0027]-[0034], any of the materials in the now pending claims. 
Paragraph [0035] describes non-orthorhombic space groups that "[i]n some embodiments, the FE crystalline material 140 may comprise," without mentioning any material, and therefore is irrelevant to the 112(a) issue of the claims at hand because. 
Paragraph [0036] describes that "[i]n some embodiments, the FE crystalline material 140 may be at least substantially free of zirconium and hafnium" and, again, is irrelevant to the 112(a) issue of the claims at hand because they require at least one of Zr or Hf as material. 
Paragraph [0037] describes that "[i]n some embodiments, the FE crystalline material 140 may be doped, mechanically strained, or both to prevent formation of inversion symmetry through an inversion center," and is irrelevant to the 112(a) issue of the claims at hand because it fails to recite the crystalline material 140.
Paragraph [0038] describes that "[i]n some embodiments, the FE crystalline material 140 may further comprise a ternary or quaternary oxide material," and is irrelevant to the 112(a) issue of the claims at hand because it fails to recite any of the materials recited in the pending claims.
Paragraph [0039] describes what "[i]n some embodiments, the FE crystalline material 140 may include [as] dopant," and is irrelevant to the 112(a) issue of the claims at hand because it fails to recite any of the materials recited in the pending claims.
Paragraph [0040] describes how the "[d]opants … may be utilized," and is irrelevant to the 112(a) issue of the claims at hand because it fails to recite any of the materials recited in the pending claims.
Paragraph [0041] describes that "[i]n some embodiments, the FE crystalline material 140 may comprise a high-k dielectric material doped with at least one metal selected from the group consisting of gadolinium (Gd), lanthanum (La), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), magnesium (Mg), calcium (Ca), barium (Ba), and indium (In)[, and that t]he high-k dielectric material comprises hafnium oxide (HfO.sub.x), zirconium oxide (ZrO.sub.x), titanium oxide (TiO.sub.x), hafnium titanium oxide (HfZrO.sub.x), hafnium titanium oxide (HfTiO.sub.x), or hafnium silicon oxide (HfSiO.sub.x)[, wherein t]he FE crystalline material 140 may comprise the at least one metal in an amount between about 0.5% and about 30% by weight," which is irrelevant to the 112(a) issue of the claims at hand because paragraphs fail to recite anything about orthorhombic.
Similarly for paragraphs [0042]-[0068], the descriptions are irrelevant for the 112(a) issue of the claims at hand because they fail to include the 140 material, or the that the structure is "orthorhombic," or both. 
Paragraph [0069] describes that "the present disclosure describes a method of forming a semiconductor structure," and goes on to describe materials recited in the pending claims and dopants, some of which are recited in the pending claims. In and of itself, [0069] is irrelevant for the 112(a) issue of the claims at hand because it fails to include that the structure is "orthorhombic." 
Paragraph [0070] describes that "[i]n some embodiments, the FE crystalline material 140 may be annealed and crystallized into a stable ferroelectric crystalline phase, without requiring the capping effect to stabilize such ferroelectric crystalline phase[, and that b]y way of a non-limiting example, such stable ferroelectric crystalline phase may be orthorhombic Pbc2.sub.1 phase." Underlined by Examiner for emphasis. 
For the sake of argument only, [0070] along with [0069] might be argued for as providing written description support for "orthorhombic Pbc2.sub.1 phase," but only if the claims so recite, which the claims fail to do. Underlined by Examiner for emphasis. On their face, however, it is unclear how [0069] and [0070] are related, especially since [0070] states that the "orthorhombic Pbc2.sub.1 phase" is with respect to "some embodiments," which begs the question: "which embodiments." 
For the sake of argument only, also, it is noted that patent precedents make clear that "[Applicants] will not be deemed to have invented species sufficient to constitute the genus [ferroelectric crystalline material having an orthorhombic crystalline structure] by virtue of having disclosed [the] single species [orthorhombic Pbc2.sub.1 phase] when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). In the case at hand, this applies because clearly not all orthorhombic crystalline structures are necessarily ferromagnetic—only non-centrosymmetric space groups are. See, for example, Boscke, at page 102903-2, last paragraph on the left column to the last full paragraph in the right column of page 102903-2. 
The claims, as now presented, bootstrap the disclosed invention to have any of the materials (the host plus the dopant, whichever is the host and whichever is the dopant) enumerated in claims 7 and 8, and the claims depending therefrom, to be "a ferroelectric crystalline material having an orthorhombic crystalline structure," and in open ended structure of the claimed products, which would be regardless of whether or not "covering layer" is used. 
According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for "a ferroelectric crystalline material having an orthorhombic crystalline structure … comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx)[, the ferroelectric crystalline material further including] at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), and indium (In)" as now recited in the context of the claims. 
Accordingly, amending the claims to recite "a ferroelectric crystalline material having an orthorhombic crystalline structure … comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx)[, the ferroelectric crystalline material further including] at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), and indium (In)" violates the written description requirement under 35 U.S.C. § 112(a). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Objection to Labeling this Application a "Continuation" OR "Divisional" - New Matter with Respect to Parent(s) 
08.	This application is a Continuation-In-Part ("CIP") of 14/282520 ("parent") because this application claims a genus that lacks written description support in the parent. This application therefore does not have the benefit of the filing date of the parent application. 
Specifically, the parent fails to provide written description support for "a ferroelectric crystalline material having an orthorhombic crystalline structure … comprising a high-k dielectric material selected from the group consisting of hafnium oxide (HfOx), zirconium oxide (ZrOx), titanium oxide (TiOx), hafnium zirconium oxide (HfZrOx), hafnium titanium oxide (HfTiOx), and hafnium silicon oxide (HfSiOx)[, the ferroelectric crystalline material further including] at least one dopant selected from the group consisting of niobium (Nb), tantalum (Ta), vanadium (V), phosphorus (P), potassium (K), scandium (Sc), rubidium (Rb), selenium (Se), tin (Sn), and indium (In)" as now recited in the context of the claims. 
The parent (U.S. Patent Application having serial number 14/282520) therefore lacks written description of the scope now claimed. See, for example, Tronzo v. Biomet Inc., 47 USPQ2d 1829, 1833 (Fed. Cir. 1998). And this application therefore is a CIP of the parent. 
Accordingly, in response to this Office Action, Applicants must:
(A)	"[provide] a new oath or declaration under 35 U.S.C. 115; and
(B)	"[redesignate this] application … as a continuation-in-part." See M.P.E.P. § 602.05.
Statutory Bases of the Prior Art Rejections
09.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
10.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims - Anticipation
11.	Claims 7, 8, 23, 24, 26, 28, 30, and 34 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Pre-Grant Publication [hereinafter "PGPubs"] US 2009/0261395006953 of a U.S. patent application for inventor Boescke [hereinafter "Boescke"]. 
With respect to claims 7, 8, 23, 24, 26, and 34, Boescke (which is the PGPUB of the AAPA U.S. Pat. No. 8,304,823 to Boescke) expressly teaches a ferroelectric semiconductor memory device (and therefore the forming of a ferroelectric semiconductor structure) including memory cells (see, e.g., [0021]) and FIG. 9), each of the memory cells, comprising: a source (302a; FIG. 3); a drain (302b); a base semiconductor material (303) between the source and the drain; at least one electrode (308; [0020] describing the covering layer as metal electrode; see, also [0033]); a ferroelectric crystalline material (307; see, e.g., [0036]-[0039] noting that 207 and 307 are ferroelectric crystalline oxide layer) having an orthorhombic crystalline structure (see, e.g., [0022] describing: "The crystallized oxide layer [to] be, at least partly, in an orthorhombic crystalline state") over the base semiconductor material 303 and between the source 302a and the drain 302b and polarizable by an electric field generated by the at least one electrode 308 in an electrically charged state, the ferroelectric crystalline material comprising a high-k dielectric material Zr-oxide (see, e.g., the Abstract), and the ferroelectric crystalline material having a thickness in a range extending from about 1 nm to about 100 nm (see, e.g., [0021]).
Boescke describes [see, e.g., 0033] the covering layer, electrode 308 as comprising Nb and teaches the covering layer including niobium based compound, which therefore results in some Nb diffusing into the dielectric layer 307 as impurity/dopant.
With respect to claims 24 and 34, absent more, the diffusion of Nb into the dielectric layer 307 would result in essentially Nb doping. 
With respect to claim 26, absent more, about 0.2 to 10, weight percentage, has a scope including the diffusion impurity/doping of Nb into the dielectric layer 307. 
With respect to claim 28, Boescke describes the ferroelectric crystalline material 307 having a thickness in a range extending from about 2 nm to about 20 nm (see, e.g., [0021] teaching the thickness of 307 being 4 to 15 nm). 
With respect to claim 30, Boescke describes the ferroelectric crystalline material 307 directly contacts the base material 303 (see, e.g., FIG. 3).
Prior Art Rejections of the Claims - Obviousness
12.	Claims 7, 8, 23-26, 28, 30, 34-36, and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2015/0340372 of a U.S. patent application for inventors Pandey et al. [hereinafter "Pandey"], further in view of PGPubs US 2009/0099368 and 2018/0331113 of U.S. patent applications for inventors Kotrel et al. [hereinafter "Kotrel"] and Liao et al. [hereinafter "Liao-I"], and "Preparation and Properties of Niobia- and Tantala-doped Orthorhombic Zirconia," by Pissenberger and Gritzner, J. of Materials Science Letters 14 (1995) pp. 1580-1582 [hereinafter "Pissenberger"].
A Response overcoming the rejection of claims 7, 8, 23-26, 28, 30, 34-36, and 39, supra, over 35 U.S.C. § 112(a) for lack of written description support, obviates this prior art rejection of claims 7, 8, 23-26, 29-32, 34-36, and 39. 
The claims as presented now recite a scope lacking written description support in the parent (Pandey). The claims therefore have an effective priority date only as of the date they are presented, which is 7/21/2021. Accordingly, the Parent (Pandey) which is published more than a year before the effective priority date of the claims, is prior art against the pending claims. See, for example, In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); and see M.P.E.P. §2163.05.II.
Pandey (as the parent) discloses all of the features of the pending claims, including the doped materials comprising niobium doped ZrOx, but fails to disclose the doped materials being orthorhombic (see, supra the 112(a) rejection of the claims), as now recited in the claims. The art however well recognizes the suitability and benefit of using niobium and tantalum doped ZrOx that is orthorhombic. See, for example, Liao, Kotrel, and Pissenberger.
Specifically, Liao teaches the suitability of using niobium doped ZrOx, in orthorhombic form, as a ferroelectric dielectric material. See, for example, [0013]. And Kotrel teaches that orthorhombic ZrOx, doped with niobium or tantalum, or both, is atmospheric pressure stable. See, for example, [0049]. And Pissenberger teaches that doping ZrO2 with niobia (Nb2O5, for example) or tantala stabilizes the high pressure orthorhombic phase at ambient conditions and yields corrosion resistant material. See, for example, the Abstract and the first paragraph in the left column of page 1580.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the teachings of Pandey so the niobium doped ZrOx is in orthorhombic form because Liao teaches that orthorhombic niobium doped ZrOx is suitable for use as ferroelectric dielectric and Kotrel teaches orthorhombic ZrOx doped with niobium or tantalum, or both, is stable at atmospheric pressure and because Pissenberger teaches that orthorhombic ZrO2 doped with zirconia or tantala, or both, would be corrosion resistant, stable material at ambient conditions.
13.	Claims 7, 8, 23-26, 28, 30, 34, and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over Boescke, further in view of PGPub US 2009/0099368 of U.S. patent application for inventors Kotrel and Pissenberger.
With respect to claims 7, 8, 23-25, 34, and 35, Boescke (which is the PGPUB of the AAPA U.S. Pat. No. 8,304,823 to Boescke) expressly teaches a ferroelectric semiconductor memory device (and therefore the forming of a ferroelectric semiconductor structure) including memory cells (see, e.g., [0021]) and FIG. 9), each of the memory cells, comprising: a source (302a; FIG. 3); a drain (302b); a base semiconductor material (303) between the source and the drain; at least one electrode (308; [0020] describing the covering layer as metal electrode; see, also [0033]); a ferroelectric crystalline material (307; see, e.g., [0036]-[0039] noting that 207 and 307 are ferroelectric crystalline oxide layer) having an orthorhombic crystalline structure (see, e.g., [0022] describing: "The crystallized oxide layer [to] be, at least partly, in an orthorhombic crystalline state") over the base semiconductor material 303 and between the source 302a and the drain 302b and polarizable by an electric field generated by the at least one electrode 308 in an electrically charged state, the ferroelectric crystalline material comprising a high-k dielectric material Zr-oxide (see, e.g., the Abstract), and the ferroelectric crystalline material having a thickness in a range extending from about 1 nm to about 100 nm (see, e.g., [0021]).
For the sake of argument only, if Boescke is deemed not to have the ZrO layer 307 include dopant/impurity comprising Nb, then it is noted that Boescke nevertheless describes the dielectric layer 307 including impurities (see, e.g., [0030]) overlapping with the as filed disclosure of this application but appears silent on to include one of the now narrowed list of impurities/dopant as recited in the claims. The art however is well aware of the suitability and benefit of using niobium or tantalum, or both, as impurities/dopant in zirconia. See, for example, Kotrel and Pissenberger.
Specifically, Kotrel teaches that orthorhombic ZrOx, doped with niobium or tantalum, or both, is atmospheric pressure stable. See, for example, [0049]. And Pissenberger teaches that doping ZrO2 with niobia (Nb2O5, for example) or tantala stabilizes the high pressure orthorhombic phase at ambient conditions and yields corrosion resistant material. See, for example, the Abstract and the first paragraph in the left column of page 1580.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Boescke so the orthorhombic ZrOx layer 307 is niobium or tantalum, or both, doped, because Kotrel teaches orthorhombic ZrOx doped with niobium or tantalum, or both, is stable at atmospheric pressure and because Pissenberger teaches that orthorhombic ZrO2 doped with zirconia or tantala, or both, would be corrosion resistant, stable material at ambient conditions.
With respect to claim 26, Kotrel teaches the suitability and desirability of doping by about 10% weight (see, e.g., [0049]) to achieve the beneficial effects. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Boescke (as modified in view of Kotrel or Pissenberger) so the niobium dopant is about 10% weight, as taught by Kotrel to be desirable to achieve the beneficial effects. 
With respect to claim 28, Boescke describes the ferroelectric crystalline material 307 having a thickness in a range extending from about 2 nm to about 20 nm (see, e.g., [0021] teaching the thickness of 307 being 4 to 15 nm). 
With respect to claim 30, Boescke describes the ferroelectric crystalline material 307 directly contacts the base material 303 (see, e.g., FIG. 3).
14.	Claims 36 and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Boescke (alone or as modified in view of Kotrel or Pissenberger), as applied to claims 8 and 7, respectively, further in view of PGPub US 2006/0051978 to "Li."
For the sake of argument only, and in the interest of compact prosecution, if Boescke (alone or as modified in view of Kotrel or Pissenberger) is deemed to fail to describe using ZrCl.sub.4 as the precursor for forming the ZrO, then the art well recognizes that ZrCl.sub.4 is a suitable precursor for forming ZrO. See, for example, Li, [0025].
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified Boescke (alone, or as modified in view of the teachings of Kotrel or Pissenberger) by using the prior art disclosed suitable precursor ZrCl.sub.4 to form the ZrO, as taught suitable by Li. 
Response to Arguments
15.	The contentions in the 1/25/2022 Response have been fully considered. The contentions, however, are moot in view of the new rejections, explained above, showing the claims to be unpatentable.
Accordingly, rejecting the claims as being unpatentable is proper and maintained. 
The 7/15/2021 Affidavit by Pandey has been considered found NOT persuasive.
Notwithstanding points 3-6, inaccurate statements in at least point 14 and onwards result in the presented affidavit failing to persuade that the claims are allowable over the prior art references. 
Specifically, the statements in points 14, and further, show an unfamiliarity with the terminology used in physics of dielectrics, dielectric constant, and ferroelectrics, and the statements the affidavit presents are erroneous from a physics point of view. 
It is well established that a dielectric might refer to an insulator, but a dielectric constant being high does NOT necessarily mean that the material is an insulator. This is well known/demonstrated by way of considering water, which a polar molecule and has a high dielectric constant (meaning high relative dielectric constant) yet is an electric conductor, NOT an insulator, and vacuum, which has a dielectric constant of 1, the lowest, yet is the ultimate dielectric/insulator—and yes, vacuum/or-air is a material element when arranged as part of semiconductor device. 
Having a high dielectric constant has to do with spontaneous polarization (polarizability) of the molecules forming the material.
Point 14 is a topical, general statement lacking persuasive value. The assertion "[ZrO] doped materials may exhibit dielectric properties or ferroelectric properties depending upon … " is not accurate because, as explained above, being a dielectric is NOT exclusive of being a ferroelectric, and certainly not for ZrO materials, which are a dielectric and may or may not have high/pronounced ferroelectric characteristic.
Point 15 is inaccurate since ZrO is a dielectric and it may or may not have high/pronounced ferroelectric characteristic, as explained supra with respect to point 14.
Point 16 is also inaccurate since the relevant point is whether a person of ordinary skill in the art would be motivated to modify the teachings of Cissell in view of other prior art references.
The statement in point 17 ("Dielectric materials are electrically insulating and non-conducting materials that are polarized substantially proportionately to the applied external electric field (i.e., linear dielectrics) while ferroelectric materials exhibit a non-linear response to an external electric field and a spontaneous non-zero polarization after entrainment even after the electric filed is reduced to zero") misleads because in fact quite a few of the ferro-electric materials are dielectric (as in insulating) yet just being a dielectric would not mean the material is ferro-electric—since being a dielectric (as in being an insulator) would NOT rule out the material being a ferro-electric or non-ferro-electric; nor having a small spontaneous polarization, and therefore small hysteresis loop, rule out the material being ferroelectric, even as the small spontaneous polarization would mean the material might not be desirable for applications requiring large/high spontaneous polarization.
The statement in point 18 ("However, the first dielectric layer 220a and the second dielectric layer 220b of Currie appear to be dielectric materials and would exhibit different properties than ferroelectric materials, such as ferroelectric materials having an orthorhombic crystalline structure," underlined herein for emphasis) with respect to Currie is misleading because in fact the Currie enumerated materials, which the affidavit reproduces and therefore recognizes, includes the material HfSiO2, which the application expressly recognizes as being ferro-electric and having orthorhombic phase. See, for example, [0007] of the PGPub corresponding to this application.
The statement in point 19 lacks any assertion, and instead merely purports to state what the prior art reference Li describes. It is not persuasive because it fails to shed any light on why the prior art reference would not be relevant, especially since the rejection expressly states that Li is introduced for completion's sake that the claimed precursor of forming ZrOx is art recognized suitable material for acting as claimed. 
The statement in point 20 lacks persuasive value since it merely presents affiant's contention that "Basceri appears to be silent regarding a ferroelectric crystalline material having an orthorhombic crystalline phase. For example, the layer 101 of the dielectric material of Basceri appears to be a dielectric material." 
Point 20 maybe misleading because Basceri is assigned to the assignee of this application, and it is introduced to show the conventional nature of the transistor/capacitor arrangement in a DRAM as claimed in this application. Point 20 includes the circular, but misleading "the dielectric material of Basceri appears to be a dielectric material." Underlined by herein for emphasis.
The purpose of point 20 is unclear—and as such it, at minimum, detracts from the affidavit being persuasive. An affidavit by an applicant that contends a reference, which applicant submitted as part of an IDS (which reference is a patent issued on an application assigned to the same assignee as this application), that: "the dielectric material [of a capacitor] appears to be a dielectric material" begs the question: what would a "dielectric" be if it weren't a "dielectric"? It begs the question: how could a capacitor described as including a material 101 between two electrodes 102a and 102b have the material 101 be anything other than a dielectric? It begs the question: why does the affiant qualify Basceri's description by "appears" when Basceri expressly refers, plural times, to layer 101 as "dielectric layer" (see, for example, column 4, line 9, describing "Next, a layer 101 of dielectric material … ")? 
The statement in point 21 that "the combination of Cissell, Shroff, Currie, Li, and Basceri fails to teach or suggest a ferroelectric memory device including memory cells, each memory cell comprising a ferroelectric crystalline material having an orthorhombic crystalline structure disposed proximate at least one electrode, as recited in claim 7, as currently amended, or a similar element as recited in claim 8, as currently amended," is a conclusion about a legal subject matter the affiant, under oath, is silent about having any competence in. Accordingly, certainly re conclusions on legal matters, the affiant is not qualified to provide opinion carrying persuasive value. As such, affiant's conclusory statements about what the legal effect of the "affidavit" might be has no persuasive value. 
At least for the above reasons, the affidavit is found NOT persuasive. 
CONCLUSION
16.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814